


[a1036merlptionagreeimage1.gif]




CVS CAREMARK CORPORATION
BUSINESS PLANNING COMMITTEE
NONQUALIFIED STOCK OPTION AGREEMENT
ANNUAL GRANT
GRANT DATE: APRIL 1, 2014




1.     GRANT OF OPTION. Pursuant to the provisions of the 2010 Incentive
Compensation Plan, as amended (the “ICP”) of CVS Caremark Corporation (the
”Company”), on the date set forth above (the “Grant Date”), the Company has
granted and hereby evidences the grant to the person named below (the
“Participant”), subject to the terms and conditions set forth or incorporated in
this Nonqualified Stock Option Agreement (“Agreement”), the right, and option,
to purchase from the Company the aggregate number of shares of Common Stock
($.01 par value) of the Company (“Shares”) set forth below, at the purchase
price indicated below (the “Option”), the Option to be exercised as hereinafter
provided. The ICP is hereby made a part hereof and Participant agrees to be
bound by all the provisions of the ICP. Capitalized terms not otherwise defined
herein shall have the meaning assigned to such term(s) in the ICP. The
provisions in this Agreement shall be read in concert with the Amended and
Restated Employment Agreement dated as of December 22, 2008, as amended as of
December 21, 2012 (the “Employment Agreement”) and the ICP. In the event of any
ambiguity concerning the coordination of the provisions of this Agreement and
the Employment Agreement, the terms of the document which provide Participant
with the most favorable treatment with respect to the Option shall govern. The
Option is a nonqualified option as defined in the ICP. The Option purchase price
per Share as stated below is equal to the Fair Market Value per Share as of the
Grant Date.


Participant:
Larry J. Merlo
Employee ID:
XXXXX
Shares:
335,697
Option Price:
$74.29



2.    TERM OF OPTION. The term of the Option shall be for a period of seven (7)
years from the Grant Date, subject to the earlier termination of the Option, as
set forth in the ICP and in this Agreement. No portion of the Option shall be
exercisable after the term of the Option.


3.     EXERCISE OF OPTION. (a)    The Option, subject to the provisions of the
ICP, shall be exercised by submitting a request to exercise to the Company’s
stock option administrator, in accordance with the Company’s current exercise
policies and procedures, specifying the number of Shares to be purchased, which
number may not be less than one hundred (100) Shares (unless the number of
Shares purchased is the total balance which is then exercisable). Unless the
Company, in its discretion, establishes “cashless exercise” procedures and
permits Participant entitled to exercise the Option to utilize such “cashless
exercise” procedures, Participant so exercising all or part of this Option
shall, at the time of exercise, tender to the Company cash or cash equivalent
for the aggregate option price of the Shares Participant has elected to purchase
or certificates for Shares of Common Stock of the Company owned by Participant
for at least six (6) months with a fair market value at least equal to the
aggregate option price of the Shares Participant has elected to purchase, or a
combination of the foregoing.
(b)     Prior to its expiration or termination and except as otherwise provided
herein, the Option will become vested in accordance with the vesting schedule
set forth below and any vested Option will be exercisable by Participant so long
as Participant has maintained continuous employment with the Company or a
subsidiary of the Company from the Grant Date through the exercise date:


(i)
25% of the Option shall vest on the 1st anniversary of the Grant Date;

(ii)
25% of the Option shall vest on the 2nd anniversary of the Grant Date;


1

--------------------------------------------------------------------------------




(iii)
25% of the Option shall vest on the 3rd anniversary of the Grant Date;

(iv)
25% of the Option shall vest on the 4th anniversary of the Grant Date.



4.    TAXES. If, upon the exercise of an Option, there shall be payable by the
Company any amount for tax withholding, the Company shall have the right to
require Participant to pay the amount of such taxes immediately, upon
notification from the Company, before a certificate for the Shares purchased is
delivered to Participant pursuant to such Option. Furthermore, the Company may
elect to deduct such taxes from any other amounts then payable to Participant in
cash or in Shares or from any other amounts payable any time thereafter to
Participant.


5.    TRANSFERABILITY. The Option may be transferred to and may thereafter be
exercised by one or more members of Participant’s immediate family, by a trust
established by Participant for the benefit of one or more members of
Participant’s immediate family, or by a partnership of Company of which the only
owners are members of Participant’s immediate family (the “Transferee(s)”);
provided, that no portion of the Option may be transferred until such time as it
becomes vested and exercisable pursuant to Section 3(b) hereof, and further
provided that no more than fifty percent (50%) of the exercisable Option may be
transferred by Participant. An “immediate family member” shall mean
Participant’s spouse, parents, children, grandchildren and the spouses of such
parents, children and grandchildren. Transferee will be subject to all terms and
conditions applicable to the Option prior to its transfer. Transferee may not
again transfer the Option. In order to transfer the Option, Participant must
notify the Company in the form of a “Notice of Transfer of Nonqualified Stock
Option” (which form may be obtained from the Company’s Legal Department) of such
transfer and include the name, address and social security number of Transferee,
as well as the relationship of Transferee to Participant. Upon the exercise by
the Transferee, all applicable employment taxes will be due from the Participant
and all taxable earnings and tax withholding amounts associated with such
exercise by Transferee will be included in the Participant Form W2 in the year
of exercise.


6.    TERMINATION OF EMPLOYMENT. Unless otherwise provided for in the ICP, this
Agreement or the Employment Agreement as amended from time to time, the Option
(whether vested or unvested), to the extent not yet exercised, shall be
forfeited immediately upon Participant’s termination of employment with the
Company or any of its subsidiaries.


(a)With respect to terminations addressed in the Employment Agreement, the
provisions of the Employment Agreement as amended from time to time shall apply
and continue to apply, except as set forth in this Section 6, notwithstanding
any termination of the Employment Agreement.


(b)Retirement. In the event of an “Approved Early Retirement” or “Normal
Retirement” as such terms are defined in the Employment Agreement, the Option
shall vest and be exercisable in accordance with Section 10(f) of the Employment
Agreement as amended from time to time; provided that the Option, to the extent
fully vested as of the Approved Early Retirement or Normal Retirement shall
remain exercisable for the three (3) year period immediately following the
Approved Early Retirement or Normal Retirement, but not beyond the original term
of the Option.


(c)Disability. Notwithstanding any contrary provisions of any agreement
(including the Employment Agreement), in the event Participant’s employment with
the Company and any subsidiary of the Company terminates by reason of total and
permanent disability (as defined in the Company’s Long-Term Disability Plan, or,
if not defined in such Plan, as defined by the Social Security Administration),
the Option shall vest as follows: the Option shall vest with respect to a total
number of Shares as of the employment termination date (which is the last day
that Participant is employed by the Company and any subsidiary of the Company),
equal to (i) the number of Shares subject to the Option on the Grant Date
multiplied by the following fraction: (A) the numerator shall be the whole
number of months elapsed as of the employment termination date since the Grant
Date and (B) the denominator shall be forty-eight (48), minus (ii) the number of
Shares with respect to which the Option vested prior to the employment
termination date (whether or not the Option was previously exercised). For
purposes of this calculation, the number of months in the numerator in
sub-section (A) above shall include any partial month in which Participant has
worked. For example, if the time elapsed between the Grant Date and the
employment termination date is eight months and five days, the numerator in
sub-section (A) above shall be nine. The Option may be exercised to the extent
vested at any time within one (1) year of Participant’s employment termination
date but not beyond the original term of the Option.
7.     ACCEPTANCE OF AWARD. The Option may not be exercised unless and until the
Company has received formal acceptance by Participant of the terms and
conditions set forth herein as required by the Company. Acceptance may be
submitted either electronically, if available, or in writing.



2

--------------------------------------------------------------------------------




8.     NOTICE. Any notice required to be given hereunder to the Company shall be
addressed to the Company, attention Senior Vice President, Chief Human Resources
Officer, One CVS Drive, Woonsocket, RI 02895, and any notice required to be
given hereunder to Participant shall be addressed to Participant at his address
as shown on the records of the Company, subject to the right of either party
hereafter to designate in writing to the other some other address.


9.    RECOUPMENT OF OPTION AWARD. The Option shall be subject to the terms of
the Company’s Recoupment Policy as it exists from time to time, which may
require the Participant to immediately repay to the Company the value of any
pre-tax economic benefit that he may derive from the grant of the Option
hereunder. By accepting this Option grant, Participant acknowledges that a copy
of the Company’s Recoupment Policy has been made available for the Participant’s
reference.


10.     COMMITTEE AUTHORITY. The Committee shall have the authority, in its sole
discretion, to make any interpretations, determinations, and/or take any
administrative actions with respect to the ICP and this Agreement, including
whether any post-termination payments to Participant shall be deemed severance
pay, the duration of any severance period, and/or whether a termination was
without cause.


11.     GOVERNING LAW. This Nonqualified Stock Option Agreement and the Option
evidenced hereby shall be governed by the laws of Delaware, without giving
effect to principles of conflict of laws.


12.     ACCEPTANCE. This Agreement shall be fully effective only upon the
Participant’s formal acceptance of the terms and conditions set forth above as
required by the Company.




BY: _/s/ Lisa G. Bisaccia                
Lisa G. Bisaccia
Senior Vice President, Chief Human Resources Officer
CVS Caremark Corporation




Accepted By: /s/ Larry J. Merlo            
Larry J. Merlo




____________________________
Date                                

3